Citation Nr: 0028032	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease, on a direct basis and as secondary to 
service-connected splenectomy.  

2.  Entitlement to service connection for residuals of 
claimed nicotine dependence/tobacco use in service, to 
include a pulmonary and cardiovascular disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April and May 1998 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the veteran's 
claims.  He appealed the decisions.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed chronic obstructive 
pulmonary disease (COPD) and either his active duty service 
or his service-connected splenectomy.  

2.  There is no medical diagnosis of nicotine dependence, or 
competent medical evidence of a nexus between claimed tobacco 
use in service and any current disability, to include a 
pulmonary disorder (COPD) and cardiovascular disorder 
(hypertension 


CONCLUSIONS OF LAW

1.  The claim for service connection for COPD, either on a 
direct basis or as secondary to service-connected disability, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for nicotine dependence 
and claimed residuals of nicotine dependence/tobacco use in 
service, to include pulmonary and cardiovascular disorders, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim 
for secondary service connection.  A well-grounded claim is 
not necessarily a claim that will ultimately be deemed 
allowable.  It is a plausible claim, properly supported with 
evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the claim must fail.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 
Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded or 
reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997). 


I. Direct and Secondary Service Connection for COPD

The veteran's service medical records show that he was seen 
for bronchitis and complaints of shortness of breath in 
February 1968.  In March 1968, X-rays were taken of his chest 
to rule out pneumonia.  The X-rays report was negative.  In 
November 1969, he was hospitalized for psychiatric 
evaluation, during which X-rays taken of his chest revealed 
no abnormalities.  On separation from active duty, his lungs 
were noted as normal.  

Post-service, the veteran underwent VA psychiatric evaluation 
in April 1971 and VA general medical examination in August 
1972.  X-rays taken of his chest at that time found no 
abnormalities and the results of the general examination were 
negative for any physical disorder.  Between 1972 and 1983, 
the veteran's medical evidence, consisting of numerous VA 
examination and hospitalization reports, do not contain any 
indication of complaints, symptomatology or findings 
pertaining to a lung condition, including COPD.  In fact, 
these record consistently show that the veteran's lungs were 
normal.  

The veteran was hospitalized from December 1985 to February 
1986 following a motor vehicle accident.  These medical 
reports show that, after the accident, he had some initial 
respiratory distress, which required a tracheotomy, but this 
was later closed with no complications and his breathing 
complaints resolved.  The veteran's subsequent medical 
records until 1989, both VA hospitalization and outpatient, 
do not contain and complaints, symptomatology or findings 
pertaining to a lung problem, including COPD.  

During the veteran's July 1989 VA general medical 
examination, he complained of shortness of breath on 
exertion.  Objective findings noted rhonchi and wheezing in 
his right lung.  No lung diagnosis was offered.  

In February 1996, the veteran was hospitalized in a VA 
facility with a history of chronic hypoxemia.  He was treated 
with medication, aerosol treatments and oxygen therapy.  He 
responded to treatment and the discharge diagnoses included 
COPD.  His VA outpatient treatment records from that time to 
1999 include treatment for COPD.  

Essentially, the veteran contends that his COPD was either 
incurred during his active duty service or the disease was 
proximately due to or the result of his service-connected 
splenectomy.  

In analyzing the veteran's claim for service connection for 
COPD, the Board notes that, although treated early in service 
for bronchitis, his subsequent military medical records do 
not reflect any lung condition, or symptomatology thereof.  
It is not until 1989 that he began complaining of shortness 
of breath, and not until 1996 that COPD was diagnosed.  
Although this recent medical evidence shows a current 
disability, it does not show that the currently diagnosed 
COPD is etiologically related to any disease or injury in 
service.  More importantly, there is no medical opinion of a 
nexus or link between the recently shown COPD and either a 
disease or injury in service. Further, even though the 
veteran also contends, in the alternative, that his COPD was 
due to or proximately caused by his service-connected 
splenectomy, other than his own opinion, there is no 
competent evidence to that effect.  The record contains no 
medical opinion, nor has the veteran submitted a medical 
opinion, that his recently diagnosed COPD is in any way 
associated with any service-connected disability.  As such, 
there is no competent medical evidence of a nexus between the 
veteran's currently diagnosed COPD and his active duty 
service or to any service-connected disability.  See Epps, 
126 F.3d at 1468; see also Caluza, 7 Vet. App. at 506.  

While the veteran may well believe that his currently 
diagnosed COPD is related to service, or in the alternative 
to a service-connected disability, the Board would like to 
emphasize that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability, or an opinion 
as to the etiology of that disability.  As the veteran is a 
lay person without medical training or expertise, he is not 
competent to render an opinion on a medical matter (here, 
medical causation); hence, his contentions in this regard 
have no probative value.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Thus, in the absence of competent medical evidence of a nexus 
between currently diagnosed COPD and either the veteran's 
active duty service or his service-connected disabilities, 
the Board must conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for COPD is well grounded.  As the duty to assist has not 
been triggered by evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the record to 
support his claim for service connection on this issue.  See 
Epps, 126 F.3d at 1468.  Furthermore, the Board is aware of 
no circumstances that would put the VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well-ground the veteran's 
service connection claim for COPD.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).  

The Board also notes that the RO set forth the legal 
requirement of presenting a well-grounded claim in the 
statement of the case and subsequent supplemental statements 
of the case.  The Board finds that the duty to inform the 
veteran of evidence needed to complete his application for 
benefits has been met.  See 38 C.F.R. § 5103; Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).  

II.  Service Connection for Nicotine Dependence and Claimed 
Residuals of Nicotine Dependence/Tobacco Use in Service, to 
include Pulmonary and Cardiovascular Disorders

The veteran maintains that his COPD and alleged heart 
condition, diagnosed as hypertension, were caused by years of 
smoking, which was encouraged while he was in military 
service.  As such, the issue is whether the veteran's COPD 
and alleged heart condition were caused by his tobacco use 
while he was on active duty on the basis of aggravation or 
causation.  

If the veteran can establish that a disease or injury 
resulting in disability was a direct result of tobacco use 
during service, service connection may be established without 
reference to 38 C.F.R. § 3.310(a).  However, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service, which led to continued tobacco use after service, 
the issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence and 
resulting disability may be service connected on that basis 
pursuant to 38 C.F.R. § 3.310(a).  

On May 13, 1997, the General Counsel of VA issued VAOPGCPREC 
19-97 (O.G.C. Prec. 19-97) concerning secondary service 
connection based on nicotine dependence.   This opinion holds 
that a determination as to whether a claimed disability or 
disease is secondarily related to nicotine dependence arising 
in service depends upon three elements: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the VA and 
precedent opinions of the General Counsel of the VA.  See 
38 C.F.R. § 20.101.  

In a May 5, 1997, memorandum, the Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  For claims alleging secondary 
service connection for a current disease on the basis of 
nicotine dependence acquired in service, the veteran must 
provide medical evidence of a current disability, medical 
evidence that nicotine dependence arose in service, and 
medical evidence of a relationship between the current 
disability and the nicotine dependence.  For the purposes of 
well-groundedness, medical evidence that nicotine dependence 
arose in service may consist of a current diagnosis of 
nicotine dependence along with a physician's opinion with 
respect to that dependence having originated in service.  

The Board notes parenthetically that, in July 1998, the 
President of the U.S. signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act strikes out section 8202 of the 
"Transportation Equity Act for the 21st Century" (TEA 21), 
which was earlier signed by the President into law in June 
1998, and inserts a new section that expressly prohibits the 
granting of service connection for a death on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during his service in the 
military.  112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C. § 1103).  Since, however, section 1103 applies only 
to claims that were filed after June 9, 1998, it has no 
affect on this case because the veteran filed his claim in 
May 1998.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the medical evidence shows 
that the veteran currently has COPD which he has been 
receiving medical treatment for since 1996, and hypertension.  
He is contending that his use of tobacco while he was in 
service and following his separation from service caused 
these conditions.  

The Board notes that medical research has identified many 
diseases that potentially may be caused by the use of tobacco 
products, to include cigarettes and cigars.  Disabilities 
that may be caused by cigarette smoking include, but are not 
limited to, COPD and cardiovascular disease.  However, for a 
claim to be well grounded, there must be competent medical 
evidence of a link or nexus between current disability and an 
in-service event or disease, which must be supported by 
evidence of record.  See Epps, 126 F.3d at 1468; Caluza, 7 
Vet. App. at 506.  

In the veteran's case, the veteran claims he has been a long-
time smoker.  The veteran's VA hospitalization records for 
January 1998 indicate that he had a history of smoking of 
approximately 70 pack years.  

As to whether the veteran is dependent on nicotine is a 
medical issue.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV) at 243, the 
criteria for diagnosing substance dependence are generally to 
be applied in diagnosing nicotine dependence.  Under those 
criteria, as applied to the specific circumstances 
surrounding nicotine use, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress.  

In the veteran's case, the record, while reflective of a long 
history of smoking, does not contain a medical opinion, based 
on medical examination of the veteran and review of the 
record, that the veteran has nicotine dependence.  In the 
absence of such disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Furthermore, even 
if there were a medical diagnosis of nicotine dependence in 
the record, there would still need to be a medical opinion, 
based on the medical records and examination of the veteran, 
that the diagnosed nicotine dependence was related to the 
veteran's COPD and/or heart condition.  Neither is presented 
in the veteran's case.  Likewise, there is no medical 
evidence of a nexus between the veteran's alleged tobacco use 
in service and either disability.  In the absence of 
competent medical evidence between the veteran's alleged 
nicotine dependence/tobacco use in service, and any current 
disability (to include pulmonary and cardiovascular 
disabilities), the claim is not plausible. 

The veteran maintains in writings submitted to the VA that he 
was smoking cigarettes while on active duty, where such 
practice was, if not encouraged, then certainly not 
discouraged, and that he continued smoking for many years 
thereafter.  The Board notes that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  See Hickson v. West, 12 
Vet. App. 247, 252-53 (1999).  As this testimony is not 
beyond the competence of the veteran, it is accepted as true 
that the veteran smoked cigarettes during his active duty 
service and for many years thereafter.  However, as layperson 
without medical training and expertise, the veteran cannot 
establish entitlement to service connection on the basis of 
his assertions, alone.  Simply put, he is not competent to 
offer an opinion on a medical matter, such as whether a 
diagnosis of nicotine dependence is appropriate, or whether 
there is a nexus between alleged tobacco use in service and 
any current disability.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 494-95.  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App. at 611.  

In the absence of competent evidence to support the claim, 
the Board must conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for the residuals of claimed nicotine dependence/tobacco use 
in service, to include pulmonary and cardiovascular 
disabilities, is not plausible.  As the duty to assist has 
not been triggered by evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
record to support his claim for secondary service connection.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board is aware 
of no circumstances that would put the VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well-ground the veteran's 
secondary service connection claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Again, the Board notes that the RO set forth the legal 
requirement of presenting a well-grounded claim in the 
statement of the case and subsequent supplemental statements 
of the case; therefore, the duty to inform the veteran of 
evidence needed to complete his application for benefits has 
been met.  See 38 C.F.R. § 5103; Robinette, 8 Vet. App. at 
77-78.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for chronic obstructive pulmonary disease, on 
either a direct basis or as secondary to service-connected 
splenectomy, is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for nicotine dependence and claimed residuals of 
nicotine dependence/tobacco use in service, to include 
pulmonary and cardiovascular disabilities, is denied.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

